Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 1 of 7
Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 2 of 7
Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 3 of 7
Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 4 of 7
Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 5 of 7
Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 6 of 7
Case 19-57375-bem   Doc 5   Filed 05/09/19 Entered 05/09/19 14:49:05   Desc Main
                            Document      Page 7 of 7
